DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 8-11, 13-17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2008/0139907 to Rao et al. (Rao) in view of U.S. Patent No. 7,931,563 to Shaw et al. (Shaw).
Regarding claim 1, Rao teaches a treatment system comprising: a delivery device (200)  configured to administer a bioactive agent (209, 2010) to a patient based on a treatment protocol (0078-0079); a user interface (220) adapted to receive patient data (0062, 0066, 0068, 0070, 0081); and an analysis module adapted to receive 
Shaw teaches providing psychological support to the patient based on the patient data (abstract, Col. 5 ln. 56- col. 6 ln. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the provided psychological support to the patient based on the patient data in order to allow the user to receive corrective feedback. 
Regarding claim 2, Rao in view of Shaw teach the claim limitations of claim 1, where Rao teaches wherein a smart phone provides the user interface (0068).  
Regarding claim 8, Rao in view of Shaw teach the claim limitations of claim 1, where Shaw teaches wherein the psychological support includes emotional support (Col. 5 ln. 56-Col. 6 ln. 1).  
Regarding claim 9, Rao in view of Shaw teach the claim limitations of claim 1, where Shaw teaches the analysis module is further adapted to provide emotional support by a text message, supportive tip, vibrating tone, e-mail, call, or voicemail message (Col. 5 ln. 56- col. 6 ln. 1).  
Regarding claim 10, Rao in view of Shaw teach the claim limitations of claim 1, where Rao teaches wherein the analysis module is further adapted to modify the bio-synchronous drug delivery protocol (0075, 0077, where if the blood glucose level is off, medicament can be delivered as needed and not on a schedule).  

Regarding claim 16, Rao teaches a treatment system comprising: a delivery device (200)  configured to administer a bioactive agent (209, 2010) to a patient based on a treatment protocol (0078-0079); a user interface (220) adapted to receive patient data (0062, 0066, 0068, 0070, 0081); and an analysis module adapted to receive patient data from the user interface (0070), and the anaylsis module further adapted to optimize the treatment protocol based on the patient data (0083, where data is compared and in conjunction with patient data and known professionals the proper portocols are activated) but fails to explicitly teach providing psychological support to the patient based on the patient data.  
Shaw teaches providing psychological support to the patient based on the patient data (abstract, Col. 5 ln. 56- col. 6 ln. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the provided psychological support to the patient based on the patient data in order to allow the user to receive corrective feedback. 

Regarding claim 19, Rao in view of Shaw teach the claim limitations of claim 1, where Shaw teaches the psychological support includes emotional support ( Col. 5 ln. 56- col. 6 ln. 1, Col. 6 ln. 25-32, where including advice pertaining to maintaining a healthy lifestyle is a form of emotional support).
Regarding claim 20, Rao in view of Shaw teach the claim limitations of claim 1, where Shaw teaches the analysis module is further adapted to provide emotional support by a text message, supportive tip, vibrating tone, e-mail, call, or voicemail message (Col. 5 ln. 56- col. 6 ln. 1).  

Claims 3 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao and Shaw in further view of U.S. Publication No. 2008/0220092 to Dipierro et al. (Dipierro).
Regarding claim 3, Rao in view of Shaw teach the claim limitations of claim 1, but fail to teach the bio-synchronous delivery devices comprises the user interface.
Dipierro teaches the bio-synchronous delivery devices comprises the user interface (0126, 0132, where user data can be input into the drug delivery watch during use).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the bio-synchronous delivery devices comprises the user 
Regarding claim 18, Rao in view of Shaw teach the claim limitations of claim 16, but fail to teach the bio-synchronous delivery devices comprises the user interface.
Dipierro teaches the bio-synchronous delivery devices comprises the user interface (0126, 0132, where user data can be input into the drug delivery watch during use).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the bio-synchronous delivery devices comprises the user interface in order to allow the user to have a more integrated device without having to carry or use multiple components during use. 


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao and Shaw in further view of U.S. Publication No. 2009/0299156 to Simpson et al. (Simpson).
Regarding claim 4, Rao in view of Shaw teach the claim limitations of claim 1, but fail to teach the bio-synchronous delivery device comprises a physiological sensor adapted to collect additional patient data. 
Simpson teaches the bio-synchronous delivery device comprises a physiological sensor adapted to collect additional patient data (abstract, 0007).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the bio-synchronous delivery device comprises a . 
Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao and Shaw in further view of U.S. Publication No. 2007/0191815 to DiPierro et al. (Di).
Regarding claim 5, Rao in view of Shaw teach the claim limitations of claim 1, but fail to teach the patient data includes patient emotional state data. 
Di teaches the patient data includes patient emotional state data (0014, 0017, 0034, 0078, 0079).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the patient data including patient emotional state data in order to allow the user to be treated for multiple ailments and to help regulate the users emotions. 
Regarding claim 6, Rao in view of Shaw and Di teach the claim limitations of claim 5, where Di teaches the patient emotional state includes cravings (0046, 0048, 0057).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao, Shaw, and Di in further view of U.S. Publication No. 2013/0216989 to Cuthbert (Cuthburt).
Regarding claim 5, Rao in view of Shaw teach the claim limitations of claim 1, but fail to teach the patient emotional data includes anxiety.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the patient emotional state data including anxiety in order to allow the user to properly assess behavioral issues during use. 


Claims 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao and Shaw in further view of U.S. Publication No. 2008/0319272 to Patangay et al. (Patangay).
Regarding claim 11, Rao in view of Shaw teach the claim limitations of claim 1, but fails to explicitly teach wherein patient data includes information about compliance with the bio-synchronous drug delivery protocol.
Patangay teaches patient data includes information about compliance with the bio-synchronous drug delivery protocol (abstract, 0036).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included compliance as a portion of patient data in order to ensure the user is actually utilizing the device and receiving treatment.
Regarding claim 12, Rao in view of Shaw and Patangay teach the claim limitations of claim 11, where Patangay teaches wherein information about compliance with the bio- synchronous drug delivery protocol includes contact of the bio-synchronous delivery device with the patient's skin (0022-0023).  
Regarding claim 13, Rao in view of Shaw and Patangay teach the claim limitations of claim 11, where Patangay teaches wherein information about compliance 
Regarding claim 14, Rao in view of Shaw teach the claim limitations of claim 11, where Rao teaches wherein information about compliance with the bio- synchronous drug delivery protocol includes time of administration of the bioactive agent, a dosage amount of the bioactive agent, and a time at which dosing ceased (0075, 0078, 0079, 0081, 0083).
Double Patenting
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed June 23, 2021 have been fully considered but they are not persuasive. With respect to applicants argument regarding the newly added limitation of treating an addiction, limitation of treating a user addiction is functional language and the device would be capable of treating a user addiction.  The analysis module language is broad and can encompass a broad range of elements including a mobile device with outputs.  The analysis module is not claimed to be a controller in this apparatus claim, and therefore allows the treatment of a user addiction to be interpreted functionally. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). With respect to applicants argument regarding the combination of Shaw and Rao, Shaw explicitly teaches providing corrective feedback (Col. 5 ln. 59-67) and the use of this device in combination with diabetes treatment (Col. 6 ln. 25-32). With respect to applicants arguments regarding claim 10, Rao teaches a control and measuring tasks for health related problems and teaches that drugs can be controlled and delivered in real time and is intelligent, which would allow for modify treatment protocol, and is further illustrated in paragraph 0083.  Furthermore the analysis module is not required to be a controller and thus is capable of modification of a protocol as needed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783